               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

GLUE WILKINS,                             :   CIVIL ACTION NO. 1:18-CV-727
                                          :
                   Plaintiff              :   (Chief Judge Conner)
                                          :
             v.                           :
                                          :
FRANCIS T. CHARDO, III,                   :
                                          :
                   Defendant              :

                                      ORDER

      AND NOW, this 2nd day of November, 2018, upon consideration of the

motion (Doc. 4) to remand filed by plaintiff Glue Wilkins (“Wilkins”) and the motion

(Doc. 3) to dismiss the amended complaint pursuant to Federal Rule of Civil

Procedure 12(b)(6) filed by Dauphin County District Attorney Francis T. Chardo, III

(“DA Chardo”), and for the reasons stated in the accompanying memorandum, it is

hereby ORDERED that:

      1.     Wilkins’ motion (Doc. 4) to remand is DENIED.

      2.     DA Chardo’s motion (Doc. 3) to dismiss is GRANTED. All claims in the
             amended complaint (Doc. 1-42) are DISMISSED. Leave to amend is
             denied.

      3.     Wilkins’ remaining miscellaneous motions (Docs. 12-17, 22-23, 26-27,
             32-34) are DISMISSED as moot.

      4.     The Clerk of Court is directed to CLOSE this case. The Clerk of Court
             is further directed to seal Document 2, as it contains personal
             identification information. See FED. R. CIV. P. 5.2(a).


                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania
